Citation Nr: 1503164	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-41 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for degenerative arthritis of the cervical spine.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for degenerative arthritis of the thoracolumbar spine.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from August 1988 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In the June 2009 rating decision, the RO granted service connection for degenerative arthritis of the cervical spine with an initial noncompensable (0 percent) rating effective November 1, 2008 (the day following the date of service separation), granted service connection for degenerative arthritis of the thoracolumbar spine with an initial noncompensable (0 percent) rating effective November 1, 2008, and also granted service connection for sinusitis with an initial noncompensable (0 percent) rating effective November 1, 2008.

During the appeal, a January 2010 Decision Review Officer decision granted a 10 percent rating for the degenerative arthritis of the cervical spine for the entire initial rating period from November 1, 2008, and also granted a 10 percent rating for the degenerative arthritis of the thoracolumbar spine for the entire initial rating period from November 1, 2008.  An August 2013 rating decision granted a 30 percent rating for the sinusitis for the entire initial rating period from November 1, 2008.

In May 2013, the Board remanded the issues on appeal in order to obtain updated treatment records, to provide the Veteran with new VA examinations to determine the nature and extent of the degenerative arthritis of the cervical spine, degenerative arthritis of the thoracolumbar spine, and the sinusitis, and to subsequently readjudicate the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's cervical  spine disability did not manifest incapacitating episodes of intervertebral disc syndrome.

2.  For the entire initial rating period, the Veteran's cervical spine disability has been manifested by the combined range of motion of the cervical spine of 255 to 310 degrees.

3.  For the entire initial rating period, neurologic abnormalities have not been caused or worsened by the service-connected cervical spine disability.

4.  For the entire initial rating period, the Veteran's lumbar spine disability did not manifest incapacitating episodes of intervertebral disc syndrome.

5.  For the entire initial rating period, the Veteran's lumbar spine disability has been manifested by the combined range of motion of the thoracolumbar spine of 220 to 230 degrees.

6.  For the entire initial rating period, neurologic abnormalities have not been caused or worsened by the service-connected lumbar spine disability.

7.  For the entire initial rating period, sinusitis has been manifested by more than six non-incapacitating episodes per year manifested by headaches, pain, and purulent discharge.

8.  For the entire initial rating period, sinusitis has not been manifested by radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  
CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for a disability rating in excess of 10 percent for the cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2014).    

2.  For the entire initial rating period, the criteria for a disability rating in excess of 10 percent for the lumbar spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2014).    

3.  For the entire initial rating period, the criteria for a disability rating in excess of 30 percent for sinusitis have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.7, 4.40, 4.97, DC 6512 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability ratings assigned for degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, and sinusitis following the grants of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. §  3.159(b)(3)(i), there is no duty to provide a veteran with VCAA notice upon receipt of a notice of disagreement, such as in this case.   

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA examinations for the degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, and sinusitis in October 2008, November 2009, and  August 2013.  Pursuant to the Board's May 2013 remand directive, in order to obtain additional information on the current severity of the disabilities, in August 2013 the RO provided the Veteran with a new VA examination for the above disabilities.  

Collectively, the VA examination reports include all relevant findings and medical opinions needed to fairly decide the appeal.  The VA examiners took a thorough and accurate history of the degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, and sinusitis from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current symptomatology and its effects on daily life and occupational impairment, and performed thorough examinations.  The August 2013 VA examiner also reviewed the claims file.  There is neither allegation nor indication of a material change in the disabilities since the last VA examination.  For these reasons, the Board finds that the October 2008, November 2009, and August 2013 examination reports are adequate for deciding the initial rating appeal.

The Board notes that the October 2008 and November 2009 VA examiners did not review the claims file; however, the Board finds the VA examiners had adequate facts and data regarding the history and condition of the disabilities.  The October 2008 and November 2009 VA medical examiners conducted interviews of the Veteran regarding the current and past symptoms, treatment, and functional limitations.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Neither the Veteran nor the representative has argued that the October 2008 or November 2009 VA examination was inadequate.   

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  Pursuant to the Board's May 2013 remand directive, the RO sent a June 2013 correspondence requesting the Veteran identify any treatment he may have received for the disabilities under appeal.  The Veteran did not respond to the June 2013 correspondence and has not   made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.



Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require review of the complete medical history of a veteran's condition. 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.

Analysis of Initial Rating for a Cervical Spine Disability

For the entire initial rating period from November 1, 2008, the cervical spine disability has been rated at 10 percent under 38 C.F.R. § 4.71a, DC 5242, for degenerative arthritis of the spine rated under the General Formula for Diseases and Injuries of the Spine for combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  Because the evidence shows no intervertebral disc syndrome (IVDS), the Board finds that the cervical spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, without consideration of the Formula for Rating IVDS Based on Incapacitating Episodes.  See October 2008 VA medical examination report (noting no incapacitation), November 2009 VA medical examination report (noting no incapacitating episodes), August 2013 VA medical examination report (noting no signs of IVDS).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

The Veteran contends that the cervical spine symptomatology more closely approximate a higher rating.  The Veteran describes symptoms of locking, stiffness, mild discomfort, decreased mobility, and increased pain when rotating the neck.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the cervical spine disability more closely approximates a rating in excess of 10 percent under DC 5242 for any period.  At VA medical examinations performed during the rating period, the cervical spine disability was manifested by forward flexion to 45 degrees with no pain; combined range of motion from 255 to 310 degrees; no additional limitation of motion after repetitive use; and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Service treatment records and private medical records are consistent with the findings in the VA medical examination reports.  
These findings are consistent with a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the cervical spine disability, especially as noted at the VA medical examinations, i.e., combined range of motion of the cervical spine of 255 degrees (as shown at the November 2009 VA medical examination) and combined range of motion of the cervical spine of 310 degrees (as shown at the August 2013 VA medical examination).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243) (assigning a 10 percent rating, in pertinent part, for a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees).

Throughout the rating period, the cervical spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 10 percent, including forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no ankylosis of the cervical spine.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 10 percent for the entire rating period from November 1, 2008, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Analysis of Initial Rating for a Lumbar Spine Disability

For the entire initial rating period from November 1, 2008, the lumbar spine disability has been rated at 10 percent under 38 C.F.R. § 4.71a, DC 5242, for degenerative arthritis of the spine rated under the General Formula for Diseases and Injuries of the Spine for combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Because the evidence shows no intervertebral disc syndrome (IVDS), the Board finds that the lumbar spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, without consideration of the Formula for Rating IVDS Based on Incapacitating Episodes.  See October 2008 VA medical examination report (noting no incapacitating episodes), November 2009 VA medical examination report (noting no incapacitating episodes since the early 1990s), August 2013 VA medical examination report (noting no signs of lumbar IVDS). 
  
Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

The Veteran contends that the lumbar spine symptomatology more closely approximate a higher rating.  The Veteran describes symptoms of pain after standing more than five minutes or walking. 

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the lumbar spine disability more closely approximates a rating in excess of 10 percent under DC 5242 for any period.  At VA medical examinations performed during the rating period, the lumbar spine disability was manifested by forward flexion to 90 degrees with no pain; combined range of motion from 220 to 230 degrees; no additional limitation of motion after repetitive use; and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Service treatment records and private medical records are consistent with the findings in the VA medical examination reports.  

These findings are consistent with a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the lumbar spine disability, especially as noted at the VA medical examinations, i.e., combined range of motion of the thoracolumbar spine of 220 degrees (as shown at the November 2009 VA medical examination) and combined range of motion of the thoracolumbar spine of 230 degrees (as shown at the August 2013 VA medical examination).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243) (assigning a 10 percent rating, in pertinent part, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees).

Throughout the rating period, the lumbar spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 10 percent, including forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no ankylosis of the thoracolumbar spine.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 10 percent for the entire rating period from November 1, 2008, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Consideration of Separately Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected lumbar spine disability or the service-connected cervical spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board finds that the weight of the evidence is against a finding of chronic neurological abnormality; therefore, a separate rating for neurologic abnormalities associated with the service-connected lumbar spine disability or the service-connected cervical spine disability is not warranted.   

During the October 2008 VA examination, the Veteran denied numbness, loss of bladder control, or loss of bowel control.  During the November 2009 VA examination, the Veteran denied any bowel or bladder symptoms, shooting pains, weakness, or numbness down either leg.  The August 2013 VA examination report notes a negative straight leg raising test (a positive straight leg raising test suggests radiculopathy) and no radicular pain or any other signs or symptoms due to radiculopathy.  The August 2013 VA examiner noted that the Veteran has no neurologic abnormalities.  Given the above, the Board finds that the weight of the evidence is against finding that there is objective evidence of a neurological abnormality present for the assignment of a separate compensable rating.  

Analysis of Initial Rating for Sinusitis

For the entire initial rating period from November 1, 2008, the sinusitis has been rated at 30 percent under 38 C.F.R. § 4.97, DC 6512, for chronic frontal sinusitis.  Under the rating schedule, chronic frontal sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97. 

Under the General Rating Formula for Sinusitis, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, DC 6512.

The Veteran contends that the sinusitis symptomatology more closely approximate a higher rating.  The Veteran describes a long history of non-incapacitating sinus problems. 

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the sinusitis more closely approximates a rating in excess of 30 percent under DC 6512 for any period.  The evidence shows that sinusitis has been  manifested by   more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge throughout the entire initial rating period.

During the October 2008 VA examination, the Veteran reported non-incapacitating episodes of sinusitis four times per year, with each episode lasting for eight weeks and not requiring antibiotic treatment.  The Veteran described the symptoms of the non-incapacitating episodes as interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice, and pain.  During the November 2009 VA examination, the Veteran reported that he had no incapacitating episodes, but experienced sinus headaches three to four times a week, and nasal congestion with yellow drainage approximately once a week, which did not require antibiotic treatment.  At the November 2009 VA examination, the VA examiner evaluated the nose as clear, with no sinus tenderness, and only mildly decreased ability to breathe through the left nostril.  During the August 2013 VA examination, the Veteran reported seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge of crusting in the past twelve months.  The Veteran reported no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  Service treatment records and private medical records are consistent with the findings in the VA medical examination reports.  These findings are consistent with a 30 percent rating under DC 6512.  

A rating in excess of 30 percent for sinusitis under DC 6512 is not warranted for any period.  The evidence shows that sinusitis was not manifested by radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The August 2013 VA examination report notes that the Veteran has not had sinus surgery and there is no other evidence of record to indicate that that Veteran has had sinus surgery.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 30 percent for the entire rating period from November 1, 2008, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that all the symptomatology and impairment caused by the degenerative arthritis of the cervical spine, the degenerative arthritis of the thoracolumbar spine, and the sinusitis are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for spine disabilities (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined ranges of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height; and the presence of ankylosis.  Range of motion findings include consideration of DeLuca factors such as pain, weakness, flare-ups, and fatigability, which are incorporated as part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, the Veteran's symptoms or impairments of limitation of motion, stiffness, tightness, and pain were considered when awarding the 10 percent schedular rating for the cervical spine disability under DC 5242.  During the rating period, the Veteran has reported that he had difficulty turning his head due to the cervical spine pain.  These symptoms are part of, similar to, and approximate, the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., difficulty turning the head).  These symptoms and functional impairment were considered when awarding the 10 percent schedular rating under DC 5242.  The Board also notes that the October 2008 VA examiner recorded that the Veteran reported no functional impairment.  Therefore, the symptoms and/or manifestations and functional impairment related to the cervical spine disability are fully contemplated and adequately compensated by the 10 percent schedular rating under DC 5242 for the entire initial rating period
In this case, the Veteran's symptoms of limitation of motion, tightness, and pain were considered when awarding the 10 percent schedular rating for the lumbar spine disability under DC 5242.  During the rating period, the Veteran has reported that he had limitation in walking, standing, bending, and sitting due to the lumbar spine pain.  These symptoms are part of, similar to, and approximate the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., difficulty walking, standing, bending, and sitting for prolonged periods due to back pain).  These symptoms and functional impairment were considered when awarding the 10 percent schedular rating under DC 5242.  The Board also notes that the October 2008 VA examiner recorded that the Veteran reported no functional impairment.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the 10 percent schedular rating under DC 5242 for the entire initial rating period.  

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 30 percent schedular rating for sinusitis under DC 6512.  The schedular rating criteria under DC 6512 contemplate sinusitis detected by x-ray only, the frequency of incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment; the frequency of non-incapacitating episodes of sinusitis per year; nasal surgery with chronic osteomyelitis; and the presence of near constant sinusitis.  The Veteran's sinusitis is manifested by more than six non-incapacitating episodes per year manifested by headaches, pain, and purulent discharge (to include similar symptoms of nasal congestion, interference with breathing, and hoarseness of the voice).  These symptoms and functional impairment are either specifically contemplated in the rating criteria, or are similar to the symptoms contemplated in the rating criteria.  The Veteran has denied any functional impairment due to sinusitis; the Veteran only reports that he has drowsiness as a side effect of the antihistamine he takes to treat sinusitis, which can affect work productivity.  Therefore, the symptoms and/or manifestations and functional impairment related to the sinusitis are fully contemplated and adequately compensated by the 30 percent schedular rating under DC 6512 for the entire initial rating period.  
According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Consideration of TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the degenerative arthritis of the cervical spine, degenerative arthritis of the 

thoracolumbar spine, or sinusitis; rather, at the August 2013 VA examination, the Veteran reported that he was employed as a budget analyst.  For these reasons, the Board finds that the issue of entitlement to a TDIU has neither been raised by the Veteran nor the record in this case.



ORDER

An initial rating in excess of 10 percent for degenerative arthritis of the cervical spine is denied.

An initial rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine is denied.

An initial rating in excess of 30 percent for sinusitis is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


